     Case 1:15-cv-00382-HSO-JCG Document 346 Filed 01/24/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                            §                         PLAINTIFF
                                            §
                                            §
v.                                          §      Civil No. 1:15cv382-HSO-JCG
                                            §
                                            §
VAUGHN PERRET, et al.                       §                     DEFENDANTS




     ORDER DENYING DEFENDANT/COUNTERCLAIMANT CHARLES
             LEARY’S [317] MOTION FOR SANCTIONS
      BEFORE THE COURT is a Motion [317] for Sanctions filed on December

27, 2018, by Defendant/Counterclaimant Charles Leary (“Leary”). Pro se Plaintiff/

Counter-Defendant Douglas Handshoe (“Handshoe”) has filed a Response [334] in

opposition to the Motion [317]. For the reasons stated on the record at the hearing

held on January 24, 2019, the Court finds that Leary’s Motion [317] is not well

taken and should be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant/

Counterclaimant Charles Leary’s Motion [317] for Sanctions is DENIED.

      SO ORDERED AND ADJUDGED, this the 24th day of January, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
